DETAILED ACTION
This office action is response to 12/17/2021. Claims 1-18 are amended. Claims 1-18 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 6-8 in Remarks, filed 12/17/2021, with respect to claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang (US 2018/0176213 A1)  in view of Ren (US 10121301 B1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-18 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the prior art of record, specifically Hwang (US 2018/0176213 A1)  teaches a method to grant a non-occupant access to an automation system of a premises, comprising: receiving, by a controller of the automation system, a request from the non-occupant to access the premises while an occupant is not present, receiving, by the controller, identifying characteristic of the non-occupant in the request; determining, by the controller, at least one access parameter for non-occupant based at least in part on the at least one identifying characteristic; generating, by the controller, an entry code to the premises based at least in part on determining access parameter; granting, by the controller, the non-occupant access to the premises based at least in Fig. 1, para 023, managing a user's limited access or unable to access certain zones or area of location or limited access be a limited number of times a user is allowed or limited duration of accessibility, para 036, access requests generated and processed when personnel need to access automation system for limited duration, para 07, grant access to user fora predetermined time period, para 031, notification regarding current status or anomaly associated with home, office, business, and the like).
Prior art of record, Ren (US 10121301 B1) teaches a method comprising: receiving, at a time and via a website displayed on a user device, an access request to access or secure a structure associated with a first user via a structure entrance having a lock; verifying that a second user associated with the user device is authorized to access or secure the structure at the time based at least partly on an access code provided via the website and a determination that a current location of the user device is within a threshold distance from geographic location of the structure; presenting, a first selectable option to access the structure and a second selectable option to secure the structure; receiving, via the website displayed on the user device, a selection of the first selectable option or the second selectable option; and sending, based at least partly on selection of first selectable option or the second selectable option, an access instruction to cause the lock to unlock or lock the structure entrance (para 07, grant access to the user fora predetermined time period, para 031, notification regarding a current status or anomaly associated with home, office, place of business, and the like).

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-18 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689